                                                                    ES DISTRICT
                                                                   T            C
 1   Zachary M. Best, SBN 166035                                 TA




                                                                                                  O
                                                            S
     Tanya Moore, SBN 206683




                                                                                                   U
                                                           ED
 2   MOORE LAW FIRM, P.C.




                                                                                                    RT
                                                                                          D
                                                                               RDERE




                                                       UNIT
     332 North Second Street
                                                                         OO
                                                                 IT IS S
 3   San Jose, California 95112
     Telephone (408) 298-2000




                                                                                                          R NIA
 4   Facsimile (408) 298-6046
     Email: service@moorelawfirm.com
                                                                                               o ge r s
                                                                                   onzalez R




                                                       NO
 5
                                                                          onne G
                                                                 Judge Yv




                                                                                                          FO
     Attorneys for Plaintiff,




                                                        RT
 6   Cameron Shaw
                                                                         10/7/2019




                                                                                                     LI
                                                                ER




                                                           H




                                                                                                  A
 7
                                                                     N                              C
                                                                                       F
                                                                         D IS T IC T O
 8                                                                             R
                                 UNITED STATES DISTRICT COURT
 9
                                NORTHERN DISTRICT OF CALIFORNIA
10
11
12   CAMERON SHAW,                              )     No. 4:19-cv-04525-YGR
                                                )
13                  Plaintiff,                  )     STIPULATION FOR DISMISSAL
                                                )     WITHOUT PREJUDICE OF
14          vs.                                 )
                                                )     DEFENDANT SAN FRANCISCO
15   GRAILS SF LLC; SAN FRANCISCO               )     MANDARIN BAPTIST CHURCH, SAN
     MANDARIN BAPTIST CHURCH, SAN               )     FRANCISCO, CALIFORNIA, ONLY
16                                              )
     FRANCISCO, CALIFORNIA;
                                                )
17                                              )
                    Defendants.                 )
18                                              )
                                                )
19                                              )
                                                )
20                                              )
21
22
23
24
25
26
27
28


          STIPULATION FOR DISMISSAL WITHOUT PREJUDICE OF DEFENDANT SAN FRANCISCO
                 MANDARIN BAPTIST CHURCH, SAN FRANCISCO, CALIFORNIA, ONLY

                                             Page 1
 1           IT IS HEREBY STIPULATED by and between Plaintiff Cameron Shaw and
 2   Defendant, San Francisco Mandarin Baptist Church, the parties to this action, that pursuant to
 3   Federal Rule of Civil Procedure 41(a)(1)(A)(ii), only Defendant, San Francisco Mandarin
 4   Baptist Church be dismissed from the above-captioned action without prejudice. Each party is
 5   to bear its own attorneys’ fees and costs.
 6
 7   Dated: September 30, 2019                    MOORE LAW FIRM, P.C.
 8
                                                  /s/ Tanya E. Moore
 9                                                Tanya E. Moore
10                                                Attorneys for Plaintiff,
                                                  Cameron Shaw
11
12   Dated: September 30, 2019                    BERMAN BERMAN BERMAN
                                                  SCHNEIDER & LAWARY, LLP
13
14
                                                  /s/ David R. Casady
15                                                David R. Casady
                                                  Amanda N. Griffith
16                                                Attorneys for Defendant,
17                                                San Francisco Mandarin Baptist Church

18
                                             ATTESTATION
19
     Concurrence in the filing of this document has been obtained from each of the individual(s)
20
     whose electronic signature is attributed above.
21
                                                  /s/ Tanya E. Moore
22                                                Tanya E. Moore
                                                  Attorneys for Plaintiff,
23
                                                  Cameron Shaw
24
25
26
27
28


          STIPULATION FOR DISMISSAL WITHOUT PREJUDICE OF DEFENDANT SAN FRANCISCO
                 MANDARIN BAPTIST CHURCH, SAN FRANCISCO, CALIFORNIA, ONLY

                                                  Page 2
